SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was argued by petitioner pro se and by counsel for respondent.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment and order of said District Court be and they hereby are affirmed substantially for the reasons stated in Judge Stanton’s Opinion and Order dated October 26, 1998, rejecting petitioner’s challenges to the arbitration award, *17and in his endorsed order dated November 3, 1999, denying petitioner’s motion pursuant to Fed.R.Civ.P. 60(b) for relief from the judgment.
We have considered all of petitioner’s contentions on this appeal and have found in them no basis for reversal. The judgment and order of the district court are affirmed.